PRATT, J.
The justice had evidence before him which justified Mm in finding that Skidmore was a managing agent of defendant, .and his decision is binding upon us. We think that the duties of *960Skidmore, as set forth in the manual of defendant, quoted in appellant’s points, are sufficient to sustain the finding. “As superinv tendent, you have general supervision of the business of your district.” An agent who has general supervision of a business is a managing agent. ■ The district in which the powers are exercised may be limited, but the powers are general. Bain v. Insurance Co., 9 How. Pr. 448; Palmer v. Pennsylvania Co., 35 Hun, 370; Rochester, H. & L. R. Co. v. New York, L. E. & W. R. Co., 48 Hun, 190; Barrett v. Telegraph Co. (Sup.) 10 N. Y. Supp. 138; Brayton v. Railroad Co. (Sup.) 25 N. Y. Supp. 264,—are in point, and sustain this conclusion. Judgment affirmed, with costs.
BROWN, P. J., concurs. DYKMAN, J., dissenting. See opinion in Stubing v. Insurance Co., infra